Title: To George Washington from Major General Israel Putnam, 26 February 1777
From: Putnam, Israel
To: Washington, George



Dear Genl
Princeton 26th Feby 1777

Capt. Smith is induced by Arguments I have used to return and accept of the Offer you was pleased to make him, of an Independant Company of 100 Men, I could wish as an additional Requisite, he had, to pay and cloath them him self—His Experience last War and the Spirit which to my Knowlege he has shewn in this, convince me, he is capable of rendering his Country particular Services in the Way he proposes, I have not the least Doubt, but, his Conduct will be such as you could wish and that his Spirit will shortly entitle him to higher Command—should your Excellency confirm him in this—I shall esteem my self particularly obliged.
Frequent Applications have been made to me from Monmouth for Reinforcements and I have not a Man to spare them—The Militia of that County are now embodying, to serve for one Month.
It has been proposed to me and I think would not be improper—to post these Men in some other Quarter and put others in their Stead to Defend that Country, who can be more relied on—for I am credibly informed many of those lately taken, engaged in our Service with a View to assist the Enemy by behaving ill—and that a constant Correspondance has been carried on between some of them and Lawrence. I am Sir very sincerely your most Obt hume Servt

Israel Putnam

